Citation Nr: 1455861	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-45 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for upper back pain has been submitted.

2.  Entitlement to service connection for a neck / upper back disability, to include as secondary to a service connected right shoulder disability.

3.  Entitlement to an increased rating greater than 10 percent for lumbar sprain.

4.  Entitlement to an increased rating greater than 10 percent for right shoulder tendonitis status post surgery for the period prior to July 26, 2009, and from February 1, 2010.

5.  Entitlement to a compensable rating for residuals of fracture, second metatarsal, right foot.

6.  Entitlement to a compensable rating for bilateral angle fractures of the mandible.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Houston, Texas, respectively.

As to the Veteran's upper back claim, the September 2008 and November 2008 rating decisions declined reopening the claim finding no new and material evidence had been submitted; however, a subsequent June 2014 Supplemental Statement of the Case (SSOC) appears to have reopened the case and denied the claim on its merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

As to the Veteran's right shoulder claim, in multiple rating decisions the Veteran has been awarded a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, from July 27, 2009 to February 1, 2010, for convalescence following right shoulder surgery.  As this award represents a complete grant of benefits for that time period, the claim has been listed to the time period noted on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.  

The record reflects that after the final SSOC the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and entitlement to service connection for migraine headaches, both claimed as secondary to the Veteran's service-connected disabilities, have been raised by the record during the October 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All the above-listed issues save the new and material evidence issue, which is granted herein, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 2001 rating decision denied entitlement to service connection for upper back pain, finding that no upper back condition was incurred in or caused by service.      

2.  Evidence received since the February 2001 rating decision raises a reasonable possibility of substantiating the Veteran's upper back disability claim.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision that denied entitlement to service connection for upper back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the February 2001 rating decision in relation to the Veteran's claim for entitlement to service connection for upper back pain is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has an upper back / neck disability due to his military service.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2014).

The Veteran originally was denied entitlement to service connection for upper back pain in a February 2001 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2014).  

As a result, a claim of service connection for upper back pain may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred an upper back disability due to his military service.  Moreover, he clarified during his October 2014 Board hearing that the problems involved primarily his neck, as well as his upper back.  The Veteran also indicated during that hearing that he believed his upper back / neck disability was caused or aggravated by his service-connected right shoulder disability.    

In this case, the original February 2001 rating decision considered the Veteran's claim only on a direct basis.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The February 2001 rating decision denied the upper back claim based on a finding that no upper back condition was incurred in or caused by service.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and a February 2001 VA examination report.

The Board finds that the evidence submitted since the February 2001 rating decision raises a reasonable possibility of substantiating his service connection claim and, as such, the claim is reopened.

In that regard, the Veteran testified during the October 2014 Board hearing that he had started experiencing his current upper back / neck problems following his July 2009 right shoulder surgery.  The Veteran is competent to report the onset of physically observable symptoms, such as neck / upper back pain, and, as noted, the Veteran is service-connected for a right shoulder disability.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence suggests a possible association between the Veteran's upper back / neck complaints and his military service, given the Veteran's reports of onset of symptoms following the July 2009 right shoulder surgery and the service connected status of the right shoulder disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's upper back claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for an upper back / neck disability on the merits.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for upper back pain is reopened; the appeal is granted to this extent only.

REMAND

The Board concludes that the Veteran's claims for entitlement to service connection for an upper back / neck disability, as well as claims for increased ratings for low back, right shoulder, right foot, and mandible disabilities, must be remanded for additional development. 

Upper Back / Neck

The Veteran raised the theory of secondary service connection during his October 2014 Board hearing, specifically arguing that his upper back / neck problems were related to his July 2009 right shoulder surgery.  The Veteran described pain that radiated from the right shoulder into the neck and upper back.  He speculated that a nerve may have been cut or otherwise irritated during the right shoulder surgery.  The Board notes that the Veteran was afforded a VA examination in May 2014; however, the findings and conclusions appear to be inconsistent and are difficult for the Board to interpret.  As one example, the May 2014 VA examination report found that the Veteran did not have a neck / upper back disability.  An August 2012 MRI submitted by the Veteran, however, showed multiple depression deformities in the upper and lower thoracic levels.  Similarly, a March 2013 cervical spine MRI showed evidence of disc bulges, loss of disc signal, ligamentous thickening, and mild bony hypertrophic changes at various levels of the spine.  The May 2014 VA examination report did not discuss the above findings.

In light of the Veteran's contentions regarding a secondary theory of entitlement, which was not considered in the May 2014 VA examination, and the other evidence of record, the Board concludes that a VA examination is required to consider whether the Veteran has an upper back / neck disability caused or aggravated by his service-connected right shoulder disability.  In addition, the Veteran should be provided with notice as to how to establish entitlement to service connection on a secondary basis.

Lumbar Spine

The Veteran was afforded a May 2014 VA examination.  The Board finds some of the conclusions expressed therein to be problematic in light of the evidence of record.  Specifically, the Veteran has reported radiating pain into the lower extremities from his low back.  These reports have been documented in multiple VA treatment records, as well as during the October 2014 Board hearing.  These reports potentially are supported by an April 2007 EMG/NVC of the lower extremities that included an impression of dorsal rami irritation of the L5-S1 nerve root bilaterally.  The May 2014 VA examination report, however, noted only that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and failed to discuss the above evidence.  In light of the discrepancy between the May 2014 VA examination report and the other evidence of record, the Board concludes that a new VA examination is necessary.

Right Shoulder

The Veteran reported during his October 2014 Board hearing that he experienced radiating pain from his right shoulder to the upper back and neck.  The last VA examination report of record for the left shoulder, from May 2014, failed to address or otherwise consider radiculopathy.  As such, the Board concludes that another VA examination is required.

Right Foot

The Veteran was afforded a VA examination for the right foot in May 2014.  The examination report indicated that the Veteran did not report pain in the right foot and did not complete any further section of the report.  Both prior and subsequent records indicate complaints of foot problems.  During the October 2014 Board hearing, for example, the Veteran described intermittent sharp pains that felt like needles in the feet.  Otherwise, he reported regular aching pain.  In light of the foregoing, the Board concludes that another VA examination is required.  

Mandible

The Veteran currently is rated under 38 C.F.R. § 4.150, Diagnostic Code 9904 (2014) for malunion of the mandible.  The current noncompensable rating is based on slight displacement, but a compensable rating would be warranted for moderate or severe displacement.  During the Veteran's October 2014 Board hearing he described symptoms that included locking, teeth grinding, and problems chewing.  He stated that he had been told that after breaking his jaw in service it was not set correctly, which resulted in malformation affecting its ability to open and close smoothly.  As noted, the Veteran is currently rated based on malunion of the mandible and his statements during the October 2014 Board hearing suggest that doctors have found some level of malunion.  The most recent May 2014 VA examination report, however, fails to discuss whether the Veteran has a malunion of the mandible and, if so, the extent of such malunion.  As such, another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from June 2014 to the present with the claims file.

2.  Provide the Veteran with a notice letter explaining how to establish entitlement to service connection for an upper back / neck disability on a secondary basis, pursuant to the requirements of 38 C.F.R. § 3.310 (2014).

3.  Schedule the Veteran for an appropriate VA examination for his claimed upper back / neck disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed upper back / neck disability was (a) caused OR (b) aggravated by his service-connected right shoulder disability.  

Attention is invited to the following: the August 2012 MRI documenting multiple depression deformities in the upper and lower thoracic levels; the March 2013 cervical spine MRI documenting disc bulges, loss of disc signal, ligamentous thickening, and mild bony hypertrophic changes.
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected lumbar spine disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Specifically, neurological testing is required.

In that regard, the examiner also is requested to note any diagnoses of lower extremity radiculopathy or other neurological disability caused or aggravated by the Veteran's service-connected disabilities and the current severity of any such disability or disabilities.  Of note, the examiner shoulder consider the April 2007 EMG/NVC of the lower extremities that included an impression of dorsal rami irritation of L5-S1 nerve root bilaterally.

5.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right shoulder disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Specifically, neurological testing is required.

In that regard, the examiner also is requested to note any diagnoses of upper extremity radiculopathy or other neurological disability caused or aggravated by the Veteran's service-connected disabilities and the current severity of any such disability or disabilities.

6.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right foot disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Attention is invited to the Veteran's Board hearing testimony, uploaded to Virtual VA on November 14, 2014.

7.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected mandible disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner is requested to specifically consider and discuss whether the Veteran has malunion of the mandible and, if so, the severity of such a malunion.

8.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


